Citation Nr: 1202019	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-18 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, as a residual of an injury.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, as a residual of an injury.  

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a head injury with a possible skull fracture.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.C., his friend  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1948 to February 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, granting service connection for residuals of a head injury with a possible skull fracture, to include degenerative disc disease of the cervical and lumbar spine, and assignment of initial ratings therefor from August 1997.  A protracted history of these underlying issues involving service connection for the aforementioned disabilities, to include multiple prior Board actions, is noted.  

Received by the Board in late October 2011 was additional documentary evidence from Functional Testing Centers, Inc. relating to a vocational evaluation of the Veteran undertaken in October 2011.  In a signed and witnessed, handwritten note accompanying that evidence, the Veteran requested that the Board accept and review the contents of that evidence in conjunction with its appellate review of the claims herein at issue and, which the Board interprets as the Veteran's request for waiver of initial RO consideration of the evidence then submitted.  Given the foregoing, and in light of the favorable action herein taken as to each of the claims addressed on the merits, no prejudice in proceeding to adjudicate the merits of those claims is found.  

Raised by the Veteran in the context of his appeal is the issue of his TDIU entitlement.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  Because the record reasonably raises the question of TDIU entitlement that issue is further addressed in the REMAND portion of this document.  Such REMAND is to the RO via the AMC.  

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss has been raised by the Veteran during the pendency of this appeal, most recently in a VA Form 9, dated in May 2010.  That matter has not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From August 21, 1997, to the present, the Veteran's degenerative disc disease of the cervical spine was manifested primarily by severe limitation of motion of the cervical spine; additional motion loss due to pain or functional limitation, incapacitating episodes lasting at least six weeks in any twelve-month period, vertebral fracture, ankylosis, or neurological deficit are not indicated.  

2.  From August 21, 1997, to the present, degenerative disc disease of the lumbar spine was manifested primarily by severe limitation of motion of the lumbar spine; additional motion loss due to pain or functional limitation, incapacitating episodes lasting at least six weeks in any twelve-month period, a vertebral fracture, ankylosis, or neurological deficit are not indicated.  

3.  From August 21, 1997, to the present, the primary manifestations of the Veteran's inservice head injury with possible skull fracture are headaches occurring with some frequency and which at times require him to recline and rest.  

4.  There is no showing of traumatic brain injury in the form of either a mental or behavioral disorder or cognitive impairment.  

5.  The schedular criteria for rating of the Veteran's disc disease of the cervical and lumbar spine and residuals of a head injury with a possible skull fracture are adequate for evaluation of the specific manifestations resulting for those disorders and their corresponding level of impairment.  


CONCLUSIONS OF LAW

1.  From August 21, 1997, to the present, the criteria for the assignment of a 30 percent rating, but none greater, for degenerative disc disease of the cervical spine, as a residual of an inservice injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2002-2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (from September 26, 2003). 

2.  From August 21, 1997, to the present, the criteria for the assignment of a 40 percent rating, but none greater, for degenerative disc disease of the lumbar spine, as a residual of an inservice injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2002-2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (from September 26, 2003).

3.  From August 21, 1997, to the present, the criteria for the assignment of a 30 percent rating, but none greater, for headaches, as the primary manifestation of residuals of an inservice head injury with a possible skull fracture, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Codes 8045, 9304, 8100 (2008-2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the Veteran's claims for initial ratings, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a series of letters beginning in 2001 as to the underlying claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, as the VCAA was not enacted prior to the initial adjudicatory action, VCAA notice did not precede the initial adjudicatory action in this case.  However, following the mailing of the last VCAA notice, any error as to the timing or substance of the notice was cured by the subsequent issuance of a supplemental statement of the case as to the issues herein under review.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  

Moreover, the claims for initial ratings herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record reflects that the Veteran in his notice of disagreement of November 2009 as to the initial ratings assigned by the AMC noted the existence of certain documents, one group involving his entitlement to benefits from the Social Security Administration (SSA), and the other pertaining to a 1976 determination by a private medical professional as to his total and permanent disablement.  In this regard, the Board notes that the case now before it does not specifically involve the question of permanent and total disablement; rather the questions presented focus on the severity of spinal and head injuries from August 1997 to the present.  Also, it appears that, based on the Veteran's birthdate in April 1929, any SSA disability benefits awarded prior to 1997 would necessarily have been converted to old-age or retirement benefits, unrelated to disability, prior to 1997.  On that basis, the referenced records do not have a direct bearing on any appellate issue and, thus, actions to obtain them prior to entry of merits-based adjudication are unnecessary.  

The record indicates that the Veteran has been provided multiple VA medical examinations with respect to the disabilities at issue.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  The examinations are adequate because they are based on a complete review of the relevant medical history and they fully describe the extent of the disabilities in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorders at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  

Merits of the Claims 

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

By its rating decision of August 2009, the AMC granted service connection for degenerative disc disease of the cervical spine as a residual of an inservice injury and assigned a 20 percent schedular evaluation therefor under 38 C.F.R. § 4.71a, DC 5299-5242, effective from August 21, 1997.  Service connection was also established for degenerative disc disease of the lumbar spine, also the result of inservice injury, effective from August 21, 1997, with assignment of a 10 percent rating under DC 5242.  As well, service connection for residuals of an inservice head injury with a possible skull fracture was granted, effective from August 21, 1997, and a 10 percent rating was assigned therefor under DC 8099-8045.  Given that the Veteran timely disagreed with the initial ratings assigned, the holding in Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of initial rating, separate or "staged" ratings may be assigned for separate periods of time based on the facts found) is for application. 

Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The cervical, dorsal, and lumbar vertebrae are considered minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45.  The lumbosacral articulation is considered to be a group of minor joints ratable on disturbance of lumbar spine functions.  Id.  

Notice is taken that the criteria for the evaluation of spinal disorders were amended during the course of the instant appeal, initially as of September 23, 2002, with respect to intervertebral disc disease, and then on September 26, 2003.  See 68 Fed. Reg. 51454 -51456 (2003); 67 Fed. Reg. 54345 (2002).  Because of this fact, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and the U.S. Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004). 

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the extent it is inconsistent with the Supreme Court's holdings.  Kuzma, supra. 

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects. If a veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and under the new criteria from the effective date of the noted revisions.  

As in effect prior to September 26, 2003, DC 5290 provided that a moderate limitation of motion of the cervical spine was 20 percent disabling and that a severe limitation of motion of the cervical spine was 30 percent disabling, the maximum available.  Under DC 5292, then in effect, slight limitation of motion of the lumbar spine was assigned a 10 percent rating, moderate limitation of motion was evaluated as 20 percent disabling, and the maximum schedular rating of 40 percent was assignable for severe limitation of motion. 

Prior to September 23, 2002, intervertebral disc syndrome, as rated under DC 5293, was 0 percent disabling where it was postoperative and cured.  A 10 percent rating was warranted for an intervertebral disc syndrome that was mild in degree.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for a severe intervertebral disc syndrome with recurring attacks and little intermittent relief.  A 60 percent rating was warranted for an intervertebral disc syndrome that was pronounced, with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293, as in effect prior to September 23, 2002. 

Under DC 5293, effective from September 23, 2002, intervertebral disc syndrome was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating was warranted when rating based on incapacitating episodes, and such was assigned when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months, and a 10 percent rating was assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

Note 1 following DC 5293 provided that for the purposes of evaluations under such DC, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" mean orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  Note 2 provided that when evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using evaluation criteria for the most appropriate orthopedic DC or DCs.  Neurological disabilities were to be evaluated separately using evaluation criteria for the most appropriate neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, effective from September 23, 2002. 

Under DC 5295, as in effect prior to September 26, 2003, a noncompensable rating was for assignment for lumbosacral strain where there were slight subjective symptoms only.  A 10 percent rating was assignable with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in a standing position.  A 40 percent rating was warranted if the lumbosacral strain was severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295. 

Under DC 5237, the assigned DC for lumbosacral strain on and after September 26, 2003, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent requires that forward flexion of the cervical spine be limited to 15 degrees of less or that there is favorable ankylosis of the entire cervical spine.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries. 

Effective as of September 26, 2003, intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes as previously referenced, or under a general rating formula for diseases and injuries of the spine, as was cited above for lumbosacral strain.  See 68 Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective from September 26, 2003. 

For VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees, extension is from 0 to 45 degrees, left and right lateral flexion is from 0 to 45 degrees, and left and right lateral rotation is from 0 to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

The question presented by this appeal is whether initial ratings in excess of those assigned previously for the Veteran's degenerative disc disease of cervical and lumbar spine are warranted.  Regarding the old and new criteria for intervertebral disc disease, the new criteria are based on the frequency and duration of incapacitating episodes and the requisite frequency and duration of any such episodes are not shown at any point throughout the applicable period.  It was not found by a VA examiner in July 2009 that Veteran's spinal disorders were incapacitating, notwithstanding the Veteran's essentially incapacitated state over the prior year due to a combination of various disabilities was in fact indicated.  Moreover, recurring attacks with respect to the lumbar spine are not indicated at any point during the period from August 1997 to the present, and during that same period, not more than recurring attacks involving the cervical spine are demonstrated.  The existence of severe or pronounced intervertebral disc syndrome with only little intermittent relief or persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, are not documented through the extended course of VA and non-VA examination and treatment undertaken since August 1997.  See 38 C.F.R. § 4.71a, DCs 5293, 5243.  

In evaluating the disorders in question under alternate DCs, the Board notes that limitation of motion is well documented throughout the period in question, albeit in somewhat varying degrees.  The Board notes that much of the lay and medical evidence presented is focused on the relationship between spinal disabilities and the Veteran's period of service, but VA and other medical examinations dating to August 1998 are shown.  In August 1998, cervical flexion and lateral bending were within normal limits; cervical extension was reduced by approximately 80 percent.  Lateral flexion of the lumbar spine was normal; forward flexion and extension were reduced by 15 degrees and 10 degrees, respectively.  When examined in August 2001, lumbar spine flexion was reduced by 25 degrees over the norm, while lateral bending in each direction was reduced by 50 percent and extension was nil.  Cervical spine extension was also nil and flexion was ten degrees less than normal; lateral bending was reduced by as much as 80 percent, with normal rotation.  

Motion testing by VA as part of a July 2009 examination revealed cervical flexion of 25 degrees, extension to 20 degrees, and lateral flexion to 15 and 20 degrees depending on the side tested.  Rotation was to 30 and 25 degrees, respectively.  Regarding the low back, forward flexion was to 75 degrees, with extension to 15 degrees.  Lateral bending was to 20 degrees in each direction; bilateral rotation was to 30 degrees.  Repetitive motion did not result in any additional motion loss; the primary effects were listed as stiffness and an inability to bend, lift, or twist.  

The record further indicates that the Veteran underwent a private functional capacity examination in November 2009, which entailed range of motion testing of the lumbar spine.  Forward flexion was limited to 15 degrees, extension to three degrees, and lateral bending to five degrees in each direction.  Actual testing of the cervical spine is not reflected in the prepared written report, although the examiner noted that both the lumbar and cervical spine exhibited only minimal active range of motion.  On further vocational testing in October 2011, forward flexion of the lumbar spine was to 17 degrees, extension to five degrees, and lateral flexion to 10 degrees in each direction.  Cervical spine flexion was to 14 degrees, extension to 17 degrees, lateral flexion to 23 and 25 degrees, and rotation to 47 and 42 degrees.  A reduction in previously demonstrated abilities, primarily related to decreased balance and increased pain, was reported, with notation of cervical and lumbar spine disabilities as well as various unrelated disorders of the shoulders, hips, and knees.  


Other testing was undertaken during the course of a VA medical examination in March 2011.  Then, forward flexion of the cervical spine was to 30 degrees, extension was to 20 degrees, lateral flexion to 20 degrees in each direction, and bilateral rotation to 25 degrees.  The lumbar spine was flexed to 60 degrees, with extension reduced by 50 percent to 15 degrees.  Lateral flexion and rotation were to 20 and 25 degrees, respectively, in each direction.  

With resolution of reasonable doubt in the Veteran's favor, the record in all identifies a severe diminution in range of motion of the cervical and lumbar spine throughout the period from August 1997 to the present, warranting the assignment of a 30 percent schedular rating under DC 5290 for the cervical spine and a 40 percent rating under DC  5292 for the lumbar spine, each for the entirety of the period.  No rating in excess of those assigned is warranted under the general formula on the basis of limitation of motion or on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59 due to pain or functional loss, as the record does not demonstrate any additional motion loss specifically related thereto, to include repetitive movement.  Moreover, alternate DCs for lumbosacral or cervical strain, vertebral fracture, ankylosis in the absence of a showing of pertinent manifestations, such as favorable or unfavorable ankylosis or a vertebral fracture.  Likewise, alternate DCs do not provide for any rating in excess of that assigned herein due to limited motion.  Also, there is no showing of any separately ratable neurological deficit or related bladder or bowel disability.  The Board notes finally that the possibility of the presence of ankylosing spondylitis was raised during the pendency of the Veteran's claims; however, that possibility was effectively ruled out by subsequent examination and testing and is not ratable in connection with the disorders herein at issue.  

In all, the record supports entitlement of the Veteran to initial ratings of 30 percent, but none greater, for degenerative disc disease of the cervical spine throughout the period from August 21, 1997, to the present, and to a 40 percent rating, but none greater, for degenerative disc disease of the lumbar spine over the same period.  To that extent, alone, this portion of the appeal is granted.  


Residuals of Head Injury

Where there is brain disease due to trauma, with purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, rating will be effected under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  38 C.F.R. § 4.124a, DC 8045.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304. Id.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Id.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

During the course of this appeal, the regulations for the evaluation of brain disease due to trauma or traumatic brain injury under DC 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states: 

The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date. However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, diagnostic code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 CFR 3.400, etc.  The rate of disability compensation will not be reduced based solely on these new rating criteria. 

In the present case, the Veteran's service connection claim was received well before the October 2008 effective date of the amendment and the Veteran has not specifically requested that the revised rating criteria be utilized for rating of the disorder in question.  Moreover, as a practical matter, recent VA examinations in August 2009 and March 2011 demonstrated no evidence of a traumatic brain injury, with the VA examiner specifically finding that the Veteran's inservice closed head injury was without neurological sequelae, except for headaches.  

The Veteran is already in receipt of the highest assignable evaluation available (10 percent) under DC 8045 in its prior version for purely subjective headache complaints.  A rating in excess of 10 percent is not assignable under DC 9304 in the absence of a diagnosis of multi-infarct dementia, as a consequence of brain trauma.  In this instance, the evidence of record is negative for a diagnosis of multi-infarct dementia, such that a higher rating is not available under the previous version of DC 8045-9304.  

In the instance, Board finds that it is proper to consider the rating criteria for migraine headaches under DC 8100, as that DC has the potential to provide a higher rating for the Veteran's headaches than the maximum 10 percent available under DC 8045.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Migraine headaches are evaluated under DC 8100, with such DC outlining schedular evaluations ranging from a low of 0 percent to a maximum of 50 percent. The 50 percent schedular rating contemplates the presence of very frequent, completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  With characteristic prostrating attacks occurring once a month over several months, a 30 percent rating is for assignment.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is assignable.  

The Board finds that the evidence supports a 30 percent rating, but none greater, for the Veteran's headaches under DC 8100, as the disability picture presented more nearly approximates the criteria therefor.  38 C.F.R. § 4.7.  At a VA examination in August 2009, the Veteran credibly described his headaches as occurring two to three times weekly, and to be severe, requiring him at times to lie down in bed until they pass.  Although not associated with nausea, vomiting, or vertigo, or always prostrating, the pain was described as constant and without warning.  He further reported on the occasion of functional testing by a private examiner in November 2009 and October 2011 that his headaches were constant; the focus of those  evaluations was the Veteran's spinal and joint impairments and no specific limitation resulting from headaches was set forth.  

In contrast, when evaluated by VA in 2011, the Veteran's headaches were described as being left-sided and occurring only occasionally.  The pain was noted to be sharp, constant, and throbbing at times.  The pertinent diagnosis was of mild posttraumatic headaches related to a motorcycle accident in 1949.  

Other pertinent evidence includes medical records furnished by examining and treating medical professionals dating to 1997, which identify the presence of chronic headaches.  In addition, a lay affiant has observed that the Veteran had complained of severe headaches since at least 1998.  When evaluated by VA in August 2001, the Veteran noted the presence of frequent headaches and associated dull pain.  He specifically testified as to their presence during the course of a November 2000 hearing.  

Here, the record supports the assignment of a higher initial rating than 10 percent for posttraumatic headaches, and while the frequency of the Veteran's headaches as reported in 2009 was at a rate more indicative of a 50 percent rating, a preponderance of the evidence is consistent with the 30 percent criteria involving characteristic prostrating attacks occurring on an average of once monthly.  Persuasive evidence that the Veteran's headaches are very frequent, completely prostrating, and productive of severe economic inadaptability is lacking.  As such, a 30 percent rating, but none greater, is for assignment throughout the period from August 21, 1997, to the present, under DC 8100.  

Extraschedular Consideration

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected disabilities involving the cervical and lumbar spine, as well as posttraumatic headaches as a residual of a closed head injury with a possible skull fracture, are clearly accounted for under the applicable DCs.  The degenerative disc disease affecting the cervical and lumbar spine is manifested in large part by diminished range of motion and associated pain and functional loss that is contemplated by the pertinent rating criteria in effect since 1997.  As well, the Veteran's headaches are fully addressed by DC 8100 in terms of their frequency, severity, and resulting economic impact, as applicable.  There is otherwise no indication in the record that the pertinent DCs fail to describe adequately or contemplate the current disability levels of each disorder, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating for any of the disabilities at issue.  


ORDER

An initial rating of 30 percent, but none greater, for degenerative disc disease of the cervical spine, as a residual of inservice injury, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial rating of 40 percent, but none greater, for degenerative disc disease of the lumbar spine, as a residual of inservice injury, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial rating of 30 percent, but none greater, for residuals of a head injury with a possible skull fracture, as manifested by posttraumatic headaches, is granted, subject to those provisions governing the payment of monetary benefits.  


REMAND

The issue of TDIU is reasonably raised by the record, but has not been fully developed or adjudicated to date.  Remand to permit the Veteran to undergo a VA medical examination, to include a medical opinion as to the combined effects of service-connected disabilities, is deemed advisable.  This should necessarily follow the RO's development and adjudication of the claim to reopen for service connection for bilateral hearing loss that was raised during the pendency of this appeal and implementation of the Board's actions herein.   

Accordingly, this portion of the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Following development and adjudication of the Veteran's claim to reopen for service connection for bilateral hearing loss, ensure compliance with the VA's duties to notify and assist the Veteran with respect to the raised issue of TDIU entitlement.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the effects of service-connected disorders and their effect upon his employability.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  All pertinent diagnoses should be set forth.  

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not that the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.

4.  Lastly, initially adjudicate the Veteran's claim for TDIU entitlement.  If any benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran should be provided with a decisional document and should be afforded an appropriate period of time for a response.  As applicable, the record should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran need take no action until otherwise notified.  The purpose of this remand is to obtain additional evidentiary and procedural development and to preserve the veteran's due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


